Exhibit 99.1 FOR IMMEDIATE RELEASE Contact:Lisa M. O’Neill Executive Vice President and Chief Financial Officer (574) 267-9125 lisa.oneill@lakecitybank.com Lakeland Financial Reports Record Performance Annual Net Income Increases 13% Warsaw, Indiana (January 26, 2015) – Lakeland Financial Corporation (Nasdaq Global Select/LKFN), parent company of Lake City Bank, today reported record high net income of $43.8 million for 2014.Net income increased 13% from $38.8 million for 2013.Diluted net income per common share increased 12% to $2.61 for 2014 versus $2.33 for 2013.This per share performance also represents a record level for the company and its shareholders since the company’s founding in 1872. The company further reported quarterly net income of $11.1 million for the fourth quarter of 2014, an increase of 5%, versus $10.6 million for the fourth quarter of 2013.Diluted net income per share was $0.66 for the fourth quarter of 2014, an increase of 5%, versus $0.63 for the comparable period of 2013. David M. Findlay, President and CEO, commented, “Our success in 2014 was clearly driven by our ability to grow the loan portfolio and increase our market share of deposits.The most effective way for us to contribute to the economic strength of our communities is through this loan growth.Our record results reflect the efforts of the entire Lake City Bank team as we were able to successfully grow our balance sheet and significantly increase profitability.Our organic growth strategy is focused on building client relationships one at a time in our Indiana communities, and it is clearly working.” Return on average total equity for 2014 improved to 12.77% from 12.50% in 2013.Return on average assets for 2014 increased to 1.32% up from 1.29% in 2013.The company’s tangible common equity to tangible assets ratio was 10.41% at December 31, 2014, compared to 10.05% at December 31, 2013 and 10.40% at September 30, 2014. As previously announced, the board of directors approved a cash dividend for the fourth quarter of $0.21 per share, payable on February 5, 2015, to shareholders of record as of January 25, 2015. The quarterly dividend represents an 11% increase over the $0.19 quarterly dividends paid for each quarter of 2013 and for the first quarter of 2014. The company experienced strong loan growth during the year as average total loans increased $307.3 million, or 13%, to $2.65 billion from $2.34 billion in 2013. Total loans outstanding grew $227.2 million, or 9%, from $2.54 billion as of December 31, 2013 to $2.76 billion as of December 31, 2014. On a linked quarter basis, total loans grew $60.4 million or 2% from $2.70 billion as of September 30, 2014.Average total loans for the fourth quarter of 2014 were $2.73 billion, an increase of $270.9 million, or 11%, versus $2.46 billion for the comparable period in 2013. On a linked quarter basis, average total loans increased $46.6 million, or 2%, from $2.68 billion for the third quarter of 2014 to $2.73 billion for the fourth quarter of 2014. 1 Total average deposits also experienced strong growth during the year and increased by $292.6 million, or 12% to $2.80 billion from $2.51 billion. Total deposits grew $327.1 million, or 13%, from $2.55 billion as of December 31, 2013 to $2.87 billion as of December 31, 2014. Average total deposits for the fourth quarter of 2014 were $2.94 billion versus $2.58 billion for the fourth quarter of 2013, an increase of 14%. On a linked quarter basis, average total deposits increased $119.1 million, or 4%. Findlay added, “We’re particularly proud that our robust loan growth was significantly funded by great core deposit growth in 2014. Our retail and commercial banking teams worked well together as this organic deposit growth was generated throughout our footprint and highlights our focus on growing relationships.” The company’s net interest margin expanded by six basis points during 2014 to 3.32% for 2014 compared to 3.26% in 2013, although the net interest margin did decline sequentially in each quarter during 2014.The net interest margin improved for the year despite downward pressure on loan yields and the prolonged low interest rate environment. The net interest margin expansion was attributable primarily to declines in deposit rates and overall funding costs and improvement in the investment portfolio yields, which more than offset declining loan yields.The company’s net interest margin was 3.28% in the fourth quarter of 2014, compared to 3.33% for the fourth quarter of 2013. The net interest margin was 3.31% in the linked third quarter of 2014, down three basis points due to declining loan yields and a one basis point increase in cost of funds. Nonperforming assets decreased $10.4 million, or 43%, to $14.0 million as of December 31, 2014 versus $24.4 million as of December 31, 2013. On a linked quarter basis, nonperforming assets were $1.0 million, or 6%, lower than the $15.0 million reported as of September 30, 2014. The decrease in nonperforming assets during the fourth quarter of 2014 primarily resulted from payments received as well as charge-offs recognized on nonperforming loans.The ratio of nonperforming assets to total assets at December 31, 2014, was 0.41% versus 0.77% at December 31, 2013 and 0.45% at September 30, 2014.Net charge-offs to average loans were 0.10% for 2014 compared to 0.11% for 2013.Net charge offs totaled $2.6 million in 2014 compared to $2.5 million in 2013. Net charge-offs totaled $125,000 in the fourth quarter of 2014 versus net charge-offs of $1.0 million during the fourth quarter of 2013 and net recoveries of $782,000 during the linked third quarter of 2014. For the second consecutive year, the company did not record a provision for loan losses. The absence of a provision for loan losses was generally driven by continued stabilization and improvement in key loan quality metrics, including lower levels of nonperforming loans, appropriate reserve coverage of nonperforming loans, continuing signs of stabilization of the economic conditions of the company’s markets and sustained signs of improvement in its borrowers’ performance and future prospects. The company’s allowance for loan losses as of December 31, 2014 was $46.3 million compared to $48.8 million as of December 31, 2013 and $46.4 million as of September 30, 2014. The allowance for loan losses represented 1.67% of total loans as of December 31, 2014 versus 1.92% at December 31, 2013 and 1.72% as of September 30, 2014. As a result of improved asset quality during 2014, the allowance for loan losses as a percentage of nonperforming loans increased to 338% as of December 31, 2014, versus 204% as of December 31, 2013, and 314% as of September 30, 2014. The company’s noninterest income was $30.1 million in 2014, compared to $30.7 million in 2013.Declines in mortgage banking income and investment brokerage fees, more than offset growth in deposit fees, loan fees and other income during 2014.Noninterest income was $7.2 million for the fourth quarter of 2014 versus $7.9 million in the comparable quarter of 2013 and the linked quarter of 2014. Year-over-year, quarterly noninterest income was positively impacted by a $264,000 increase in service charges on deposit accounts driven by higher deposit fees.Offsetting the increase was a $656,000 decrease in investment brokerage fees due to lower production volumes. 2 The company’s noninterest expense increased by $3.4 million, to $66.2 million in 2014 compared to $62.8 million in 2013.During 2014, the increase in noninterest expense was driven primarily by increases in salary and employee benefit costs and data processing fees. Noninterest expense increased $104,000, or 1%, to $16.6 million in the fourth quarter of 2014 versus $16.5 million in the comparable quarter of 2013. On a linked quarter basis, noninterest expense decreased by $28,000 from $16.7 million in the third quarter of 2014. Salaries and employee benefits decreased by $345,000 in the three month period ended December 31, 2014 versus the same period of 2013. The decrease in salary and employee benefits was driven by lower employee benefit costs and lower commissions paid on investment brokerage fees.Corporate and business development expense increased during the quarter by $207,000 due to higher advertising and marketing expenses.Data processing fees increased by $110,000 due to technology related expenditures with the company’s core processor and other technology based providers to enhance the delivery of electronic bankingalternatives and improve commercial product solutions.The company's efficiency ratio was 50% for the fourth quarter of 2014, compared to 51% for the fourth quarter of 2013 and 49% for the linked third quarter of 2014. For 2014, the efficiency ratio was 50% compared to 52% in 2013, and consistently ranks in the top quartile of peer financial institutions in the country. Revenue growth in 2014 outpaced expense growth for the same period, resulting in an improvement in the efficiency ratio for 2014 compared to 2013. Findlay concluded, “Our strong capital structure provides a solid foundation for our continued growth in 2015.The Lake City Bank team has produced record net income in 26 of the last 27 years and the strength and consistency of this performance has provided healthy dividend increases for our shareholders.We are very well positioned for future growth and expansion in our Indiana communities and are particularly excited about Indianapolis, where we opened our third office in late 2014.” Lakeland Financial Corporation is a $3.4 billion bank holding company headquartered in Warsaw, Indiana. Lake City Bank, its single bank subsidiary, is the fourth largest bank in the state, and the largest bank 100% invested in Indiana. Lake City Bank operates 46 offices in Northern and Central Indiana, delivering technology driven and client-centric financial services solutions to individuals and businesses. Information regarding Lakeland Financial Corporation may be accessed on the home page of its subsidiary, Lake City Bank, at www.lakecitybank.com . The company’s common stock is traded on the Nasdaq Global Select Market under “LKFN.” In addition to the results presented in accordance with generally accepted accounting principles in the United States of America, this press release contains certain non-GAAP financial measures.Lakeland Financial believes that providing non-GAAP financial measures provides investors with information useful to understanding the company’s financial performance.Additionally, these non-GAAP measures are used by management for planning and forecasting purposes, including measures based on “tangible common equity” which is “common stockholders’ equity” excluding intangible assets, net of deferred tax.A reconciliation of these non-GAAP measures to the most comparable GAAP equivalent is included in the attached financial tables where the non-GAAP measure is presented. This document contains, and future oral and written statements of the company and its management may contain, forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 with respect to the financial condition, results of operations, plans, objectives, future performance and business of the company. Forward-looking statements, which may be based upon beliefs, expectations and assumptions of the company’s management and on information currently available to management, are generally identifiable by the use of words such as “believe,” “expect,” “anticipate,” “plan,” “intend,” “estimate,” “may,” “will,” “would,” “could,” “should” or other similar expressions. Additionally, all statements in this document, including forward-looking statements, speak only as of the date they are made, and the company undertakes no obligation to update any statement in light of new information or future events.Additional information concerning the company and its business, including factors that could materially affect the company’s financial results, is included in the company’s filings with the Securities and Exchange Commission, including the company’s Annual Report on Form 10-K. 3 LAKELAND FINANCIAL CORPORATION FOURTH QUARTER 2 (Unaudited – Dollars in thousands except per share data) Three Months Ended Twelve Months Ended Dec. 31, Sep. 30, Dec. 31, Dec. 31 Dec. 31, END OF PERIOD BALANCES Assets $ 3,443,284 $ 3,355,903 $ 3,175,764 $ 3,443,284 $ 3,175,764 Deposits Brokered Deposits Core Deposits Loans Allowance for Loan Losses Total Equity Tangible Common Equity AVERAGE BALANCES Total Assets $ 3,411,849 $ 3,351,474 $ 3,109,027 $ 3,318,271 $ 3,009,738 Earning Assets Investments Loans Total Deposits Interest Bearing Deposits Interest Bearing Liabilities Total Equity INCOME STATEMENT DATA Net Interest Income Net Interest Income-Fully Tax Equivalent Provision for Loan Losses 0 0 0 0 0 Noninterest Income Noninterest Expense Net Income PER SHARE DATA Basic Net Income Per Common Share Diluted Net Income Per Common Share Cash Dividends Declared Per Common Share Book Value Per Common Share (equity per share issued) Tangible Book Value Per Common Share Market Value – High Market Value – Low Basic Weighted Average Common Shares Outstanding Diluted Weighted Average Common Shares Outstanding KEY RATIOS Return on Average Assets % Return on Average Total Equity Efficiency(Noninterest Expense / Net Interest Income plus Noninterest Income) Average Equity to Average Assets Net Interest Margin Net Charge Offs to Average Loans Loan Loss Reserve to Loans Loan Loss Reserve to Nonperforming Loans Loan Loss Reserve to Nonperforming Loans and Performing TDR's Nonperforming Loans to Loans Nonperforming Assets to Assets Total Impaired and Watch List Loans to Total Loans Tier 1 Leverage Tier 1 Risk-Based Capital Total Capital Tangible Capital ASSET QUALITY Loans Past Due 30 - 89 Days Loans Past Due 90 Days or More 0 46 46 Non-accrual Loans Nonperforming Loans (includes nonperforming TDR's) Other Real Estate Owned Other Nonperforming Assets 9 6 12 9 12 Total Nonperforming Assets Performing Troubled Debt Restructurings Nonperforming Troubled Debt Restructurings (included in nonperforming loans) Total Troubled Debt Restructurings Impaired Loans Non-Impaired Watch List Loans Total Impaired and Watch List Loans Gross Charge Offs Recoveries Net Charge Offs/(Recoveries) 4 LAKELAND FINANCIAL CORPORATION CONSOLIDATED BALANCE SHEETS December 31, 2014 and 2013 (in thousands, except share data) December 31, December 31, (Unaudited) ASSETS Cash and due from banks Short-term investments Total cash and cash equivalents Securities available for sale (carried at fair value) Real estate mortgage loans held for sale Loans, net of allowance for loan losses of $46,262 and $48,797 Land, premises and equipment, net Bank owned life insurance Federal Reserve and Federal Home Loan Bank stock Accrued interest receivable Goodwill Other assets Total assets LIABILITIES AND STOCKHOLDERS' EQUITY LIABILITIES Noninterest bearing deposits Interest bearing deposits Total deposits Short-term borrowings Federal funds purchased Securities sold under agreements to repurchase Other short-term borrowings Total short-term borrowings Long-term borrowings 35 37 Subordinated debentures Accrued interest payable Other liabilities Total liabilities STOCKHOLDERS' EQUITY Common stock:90,000,000 shares authorized, no par value 16,550,324 shares issued and 16,465,621 outstanding as of December 31, 2014 16,475,716 shares issued and 16,377,449 outstanding as of December 31, 2013 Retained earnings Accumulated other comprehensive income/(loss) Treasury stock, at cost (2014 - 84,703 shares, 2013 - 98,267 shares) Total stockholders' equity Noncontrolling interest 89 89 Total equity Total liabilities and equity 5 LAKELAND FINANCIAL CORPORATION CONSOLIDATED STATEMENTS OF INCOME For the Three Months and Twelve Months Ended December 31, 2014 and 2013 (in thousands except for share and per share data) (unaudited) Three Months Ended Twelve Months Ended December 31, December 31, NET INTEREST INCOME Interest and fees on loans Taxable Tax exempt 98 Interest and dividends on securities Taxable Tax exempt Interest on short-term investments 13 9 44 55 Total interest income Interest on deposits Interest on borrowings Short-term 37 Long-term Total interest expense NET INTEREST INCOME Provision for loan losses 0 0 0 0 NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES NONINTEREST INCOME Wealth advisory fees Investment brokerage fees Service charges on deposit accounts Loan, insurance and service fees Merchant card fee income Bank owned life insurance income Other income Mortgage banking income Net securities gains (losses) 0 0 Total noninterest income NONINTEREST EXPENSE Salaries and employee benefits Net occupancy expense Equipment costs Data processing fees and supplies Corporate and business development FDIC insurance and other regulatory fees Professional fees Other expense Total noninterest expense INCOME BEFORE INCOME TAX EXPENSE Income tax expense NET INCOME BASIC WEIGHTED AVERAGE COMMON SHARES BASIC EARNINGS PER COMMON SHARE DILUTED WEIGHTED AVERAGE COMMON SHARES DILUTED EARNINGS PER COMMON SHARE 6 LAKELAND FINANCIAL CORPORATION LOAN DETAIL FOURTH QUARTER 2014 (unaudited in thousands) December 31, September 30, December 31, Commercial and industrial loans: Working capital lines of credit loans % % % Non-working capital loans Total commercial and industrial loans Commercial real estate and multi-family residential loans: Construction and land development loans Owner occupied loans Nonowner occupied loans Multifamily loans Total commercial real estate and multi-family residential loans Agri-business and agricultural loans: Loans secured by farmland Loans for agricultural production Total agri-business and agricultural loans Other commercial loans Total commercial loans Consumer 1-4 family mortgage loans: Closed end first mortgage loans Open end and junior lien loans Residential construction and land development loans Total consumer 1-4 family mortgage loans Other consumer loans Total consumer loans Subtotal % % % Less:Allowance for loan losses Net deferred loan fees Loans, net 7
